— Judgment unanimously reversed, as a matter of discretion in the interest of justice, motion granted and plea vacated, and matter remitted to Erie County Court for further proceedings on the indictment. Memorandum: Defendant entered a negotiated plea of guilty of attempted criminal possession of a weapon in the third degree. At one point in the plea proceedings,'’defendant said “I didn’t do it.” Thereafter, however, he admitted to facts constituting the crime. Prior to sentencing, defendant moved to withdraw the plea (CPL 220.60, subd 3). Although the motion was based primarily upon a claim that the People were unable to prove their case, it was also based upon defendant’s prior assertion of innocence. In response to the motion, the People made no claim of prejudice. Under the circumstances, the interests of justice would have been better served had defendant been permitted to withdraw his guilty plea (see People v McIntyre, 40 AD2d 1038; People v East, 39 AD2d 606). (Appeal from judgment of Erie County Court, Wolfgang, J. — attempted criminal possession of weapon, third degree.) Present — Dillon, P. J., Hancock,'Jr., Green, O’Donnell and Schnepp, JJ.